Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11153697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are like the claims of the patent except for the following limitations: 
US-17476406
USPGPUB- 11153697
1. An apparatus for placement with a user, the apparatus comprising: a transducer having a first end and a second end, a vibratory structure extending through a first end of the housing; a retention structure, the retention structure comprising: a layer of polymer having a shape profile corresponding to a tissue of the user to couple the transducer to the user, wherein the retention structure comprises: a resilient retention structure to maintain a location of the transducer when coupled to the user, wherein the layer of polymer has a thickness to resist deflection away from the shape profile and wherein the layer comprises the shape profile in an unloaded configuration; a curved portion having an inner surface toward an eardrum when placed and wherein the curved portion couples to an ear canal wall oriented toward the eardrum when placed to couple the transducer to the eardrum, wherein the curved portion couples to the ear canal on a first side of the ear canal; a support to couple the transducer to the retention structure wherein the transducer is supported with a first spring and a second spring comprising at least one coil and extending between the support and the transducer wherein each of the coil springs has a pivot axis extending the at least one coil, the pivot axis for each coil being aligned such that the transducer pivots about the pivot axis; and a coupling structure at a distal end of the vibratory structure, the coupling structure shaped to engage an eardrum to vibrate the eardrum, the coupling structure comprising an elastomer, wherein the curved portion and a second portion of the retention structure are connected so as to define an aperture extending there between to view at least a portion of the eardrum when the curved portion couples to the first side of the ear canal and the second portion couples to the second side.

1. An apparatus for placement with a user, the apparatus comprising: a transducer; a retention structure, the retention structure comprising: a layer of polymer having a shape profile corresponding to a tissue of the user to couple the transducer to the user, wherein the retention structure comprises: a resilient retention structure to maintain a location of the transducer when coupled to the user, wherein the layer of polymer has a thickness to resist deflection away from the shape profile and wherein the layer comprises the shape profile in an unloaded configuration; a curved portion having an inner surface toward an eardrum when placed and wherein the curved portion couples to an ear canal wall oriented toward the eardrum when placed to couple the transducer to the eardrum, wherein the curved portion couples to the ear canal on a first side of the ear canal; a support to couple the transducer to the retention structure wherein the transducer is supported with at least one spring extending between the support and the transducer; and a coupling structure shaped to engage an eardrum to vibrate the eardrum, the coupling structure comprising an elastomer, wherein the curved portion and a second portion of the retention structure are connected so as to define an aperture extending there between to view at least a portion of the eardrum when the curved portion couples to the first side of the ear canal and the second portion couples to the second side.
8. The apparatus of claim 1, further comprising: a coupling structure shaped to engage an eardrum to vibrate the eardrum; and a biasing structure to adjust an offset between the support and the coupling structure.



However, Ball ( US 6139488) teaches on Figure 4, Compliant connecting members 225A and 225B are shown in FIG. 4 as including springs 228A and 228B. Spring 228A is connected to input transducer 22 by a connecting wire 226A and to malleus 30 by a connecting wire 227A. Spring 228B is connected to output transducer 24 by a connecting wire 226B and to stapes 34 by a connecting wire 227B. Springs 228A and 228B are shown in FIG. 4 as being coil-type springs. Springs 228A and 228B thus supply a constant tension to their respective connecting wires. This tension permits implantable hearing device 10 to provide improved sound reproduction over the long term, despite aging, pressure changes, physical force, and the like. Springs 228A and 228B maintain tension, and so acceptable sound reproduction, while allowing the mechanism to compensate for such conditions. See at least col. 6 lines 49-58 and col. 7 lines 1-22. At the time of invention, it would have been obvious to one of ordinary skill in the art, to include springs to support a transducer because the springs 228A and 228B supply a constant tension to their respective connecting wires. This tension permits implantable hearing device 10 to provide improved sound reproduction over the long term, despite aging, pressure changes, physical force, and the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651